                                                                          Case 4:19-cv-04201-YGR Document 27 Filed 08/27/20 Page 1 of 1




                                                                  1

                                                                  2                                    UNITED STATES DISTRICT COURT
                                                                  3                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  4
                                                                      LAVONDA PHILLIPS,                                 Case No.: 19-cv-4201 YGR
                                                                  5

                                                                  6               Plaintiff,                            ORDER ADOPTING MAGISTRATE JUDGE’S
                                                                                                                        REPORT AND RECOMMENDATION; DISMISSAL
                                                                  7          v.                                         OF ACTION FOR FAILURE TO PROSECUTE

                                                                  8                                                     DKT. NO. 25
                                                                      GENERAL MOTORS CORPORATION,
                                                                  9
                                                                                   Defendants.
                                                                 10

                                                                 11
                               Northern District of California




                                                                 12
United States District Court




                                                                             On April 14, 2020, Magistrate Judge Kim issued an Order to Show Cause (“OSC”) why this
                                                                 13
                                                                      case should not be dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure
                                                                 14
                                                                      41(b) and directed plaintiff to file a written response to the OSC by no later than May 8, 2020. No
                                                                 15
                                                                      response was filed. Magistrate Judge Kim then issued a Referral for Reassignment and Report and
                                                                 16
                                                                      Report and Recommendation to Dismiss Without Prejudice dismissed for failure to prosecute
                                                                 17
                                                                      pursuant to Federal Rule of Civil Procedure 41(b). (Dkt. No. 25, “Report”.) The Report, issued May
                                                                 18
                                                                      28, 2020, stated that any party could file written objections to the recommendations within 14 days.
                                                                 19
                                                                             As of the date of this Order, no party has filed any objection thereto. The Court has reviewed
                                                                 20
                                                                      the Report and record in this matter and finds the Report correct, well-reasoned, and thorough, and
                                                                 21
                                                                      adopts it in every respect.
                                                                 22
                                                                             Accordingly, and for the reasons set forth in the Report, this case is DISMISSED WITHOUT
                                                                 23
                                                                      PREJUDICE for failure to prosecute.
                                                                 24
                                                                             This terminates Docket No. 25. The Clerk is directed to close the file.
                                                                 25
                                                                             IT IS SO ORDERED.
                                                                 26
                                                                      Date: August 27, 2020                             _______________________________________
                                                                 27                                                           YVONNE GONZALEZ ROGERS
                                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                                 28
